Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-6, drawn to a ring gyroscope.
Group II, claim(s) 7-11, drawn to a method of using a ring gyroscope.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

“A ring gyroscope, comprising: 
a substantially circular and flexible ring which defines a ring plane, and which is flexibly suspended from a substrate so that the ring can undergo shape oscillation in the ring plane, wherein the ring comprises first and second transversal symmetry axes in the ring plane which are orthogonal to each other, and the ring also comprises first and second diagonal symmetry axes in the ring plane which are orthogonal to each other, and the angle between each transversal symmetry axis and the adjacent diagonal symmetry axis is 45 degrees,
wherein the gyroscope further comprises one or more primary piezoelectric split transducers placed on first sectors of the ring and one or more secondary piezoelectric split transducers placed on one or more second sectors of the ring, and each first sector crosses a transversal symmetry axis of the ring and is symmetric with respect to that symmetry axis, and each second sector crosses a diagonal symmetry axis of the ring and is symmetric with respect to that symmetry axis, and the gyroscope further comprises one or more tertiary piezoelectric split transducers on third sectors of the ring which do not overlap with the first sectors or the second sectors, 
wherein the one or more primary piezoelectric split transducers comprise a first pair of primary piezoelectric split transducers on two first sectors which cross the first transversal symmetry axis on opposite sides of the ring and a second pair of primary piezoelectric split transducers on two first sectors which cross the second transversal symmetry axis on opposite sides of the ring, -2-and the one or more secondary 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yazdi (US 20090064782 A1) in view of Brunson et al. (WO 03078302 A2 , hereinafter Brunson), Ikeda et al. (WO 2009119204 A1, hereinafter Ikeda) and Araki et al. (WO 2011013429 A1, hereinafter Araki).

As to claim 1, Yazdi teaches a ring gyroscope, comprising: 
providing a ring gyroscope (fig. 2), the ring gyroscope comprising a substantially circular and flexible ring 14 which defines a ring plane (plane of fig. 2), and which is flexibly suspended from a substrate (via flexures 18 as shown in fig. 1) so that the ring can undergo shape oscillation in the ring plane (¶16), wherein the ring comprises first and second transversal symmetry axes in the ring plane which are orthogonal to each other (the first transversal symmetry axis passing through electrodes 20A, 22A in fig. 2; the second transversal symmetry axis passing through electrodes 20B, 22B), and the ring also comprises first and second diagonal symmetry axes (the first diagonal symmetry axis passing through electrodes 24B, 24D; the second diagonal symmetry axis passing through electrodes 24A, 24C) in the ring plane which are orthogonal to each other, and the angle between each transversal symmetry axis and the adjacent diagonal symmetry axis is 45.degree., 

one or more primary transducers 20A-B, 22A-B and one or more secondary transducers 24A-D, and each first sector crosses a transversal symmetry axis of the ring and is symmetric with respect to that symmetry axis (the two transversal symmetry axes are the vertical and horizontal axes of fig. 2 that pass through anchor 16), and each second sector crosses a diagonal symmetry axis of the ring and is symmetric with respect to that diagonal symmetry axis of the ring (the two diagonal symmetry axes pass through the anchor and electrodes 24A-D in fig. 2), 
the ring further having third sectors (adjacent to electrodes 26) which do not overlap with the first and second sectors,
the ring gyroscope also comprises one or more tertiary transducers adjacent third sectors of the ring which do not overlap with the first sectors or the second sectors,
wherein the one or more primary transducers comprise a first pair of primary transducers 20A, 22A adjacent two first sectors which cross the first transversal symmetry axis on opposite sides of the ring and a second pair of primary transducers 20B, 22B adjacent  two first sectors which cross the second transversal symmetry axis on opposite sides of the ring, and 
the one or more secondary transducers comprise a first pair of secondary transducers adjacent two second sectors which cross the first diagonal symmetry axis on opposite sides of the ring and a second pair of secondary transducers adjacent two 
Yazdi does not teach wherein the primary transducers are piezoelectric split transducers placed on first sectors of the ring and the secondary transducers are piezoelectric split transducers placed on one or more second sectors of the ring, and the tertiary transducers being piezoelectric split transducers on third sectors of the ring which do not overlap with the first sectors or the second sectors,
wherein the first pair of primary transducers are piezoelectric split transducers on two first sectors which cross the first transversal symmetry axis on opposite sides of the ring, and wherein the second pair of primary transducers comprises piezoelectric split transducers on two first sectors which cross the second transversal symmetry axis on opposite sides of the ring,
wherein the secondary transducers comprise a first pair of secondary piezoelectric split transducers on two second sectors which cross the first diagonal symmetry axis on opposite sides of the ring and a second pair of secondary piezoelectric split transducers on two second sectors which cross the second diagonal symmetry axis on opposite sides of the ring.
Brunson teaches a ring gyroscope configured with capacitive electrodes for forcing and sensing (see fig. 1), wherein the ring gyroscope could instead be configured with piezoelectric forcing and sensing structures (pg. 8 lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yazdi such that the ring gyroscope is configured with piezoelectric forcing and sensing structures as taught by Brunson 
Yazdi as modified still does not teach that the primary, secondary and tertiary transducers are split transducers.
Ikeda teaches a ring gyroscope (fig. 1) wherein the transducers for measuring in-plane oscillations are configured as piezoelectric split transducers (transducers 13b-c together are considered a split transducer; pg. 9 lines 19-21 of the translation teach that transducers 13b-c produce their own respective signals and that these signals are used to calculate a differential measurement between transducers 13b-c; pg. 6 lines 24-28 of the translation teach that electrodes 13a-c are used in conjunction with piezoelectric layer 40, meaning that transducers 13b-c are piezoelectric split transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sense structures (referring to elements 22A-B and 24A-D of Yazdi) of the ring gyroscope in the modified Yazdi to be piezoelectric split transducers as taught by Ikeda since such modifications would be simple substitutions of one method of piezoelectric sensing for another for the predictable result that angular velocity is still successfully detected.
Araki teaches (fig. 17) a piezo-electrically actuated ring gyroscope comprising forcing transducers configured as piezoelectric split transducers 13a, 13a and 13p, 13q (e.g. transducers 13a, 13a as a pair are considered a single split transducer, and 13p, 13q as a pair are another split transducer; pg. 11 lines 34-37 of the translation supports 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drive/forcer elements (referring to elements 20A-B, 26 of Yazdi) to be configured as piezoelectric split transducers as taught by Araki since such modifications would be simple substitutions of one method of piezoelectric driving/forcing for another for the predictable result that angular velocity is still successfully sensed.
Yazdi as modified teaches wherein the primary transducers are piezoelectric split transducers (drive transducers 20A-B of Yazdi were modified to be piezoelectric split transducers like transducers 13a, 13a of Araki; sense transducers 22A-B of Yazdi were modified to be piezoelectric split transducers like transducers 13b-c of Ikeda) placed on first sectors of the ring and the secondary transducers are piezoelectric split transducers (sense transducers 24A-D of Yazdi were modified to be piezoelectric split transducers like transducers 13b-c of Ikeda) placed on one or more second sectors of the ring,
the tertiary transducers being piezoelectric split transducers (transducers 26 of Yazdi were modified to be piezoelectric split transducers like split transducer 13p, 13q of Araki) on third sectors of the ring which do not overlap with the first sectors or the second sectors,
wherein the first pair of primary transducers are piezoelectric split transducers on two first sectors which cross the first transversal symmetry axis on opposite sides of the ring, and wherein the second pair of primary transducers comprises piezoelectric split on two first sectors which cross the second transversal symmetry axis on opposite sides of the ring,
wherein the secondary transducers comprise a first pair of secondary piezoelectric split transducers on two second sectors which cross the first diagonal symmetry axis on opposite sides of the ring and a second pair of secondary piezoelectric split transducers on two second sectors which cross the second diagonal symmetry axis on opposite sides of the ring.
Therefore, the shared technical feature is not a special technical feature because it does not contribute over the prior art.

If group I is elected above, a further election is required below (the Examiner notes that the tertiary transducers of claim 1 direct group I to the embodiments of figs. 7-8):
Group IA, claim(s) 1-3, 5 and 6, drawn to a ring gyroscope wherein the width of each second sector is less than 45 degrees (see fig. 7).
Group IB, claim(s) 1-4, drawn to a ring gyroscope wherein the width of each second sector is more than 45 degrees (fig. 8 shows that most of the second sectors are larger than 45 degrees; therefore, group IB corresponds more closely to fig. 8 than to fig. 7).

The inventions of Groups IA-IB lack unity of invention because even though the inventions of these groups require the technical feature of all the limitations of claim 1, claim 1 is taught by Yazdi as modified, as discussed above. Therefore, the shared .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853